DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 11/12/2021. 

Response to Amendment
Claims 1, 2, 8, 9 and 15 have been amended. 
Claims 1-20 have been examined. 
Examiner’s rejection of claims 2 and 9 under 35 U.S.C 112 is withdrawn in light of the applicant’s amendments to the claims. 
Applicant’s arguments with respect to claims 1, 8 and 15 regarding the new limitations: “determining, by one or more processors, whether the primary user is equal to or greater than a predetermined distance from a computing device; activating, by one or more processors, a protected mode on the computing device; in the protected mode, populating, by one or more processors, the computing device with a passcode screen in response to the primary user being equal to or greater than the predetermined distance from the computing device”, “wherein the unauthorized activity comprises navigating away from application software on another screen of the computing device” and “wherein the protected mode allows the second user access to predetermined application software specified by the primary user” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 20200125704 to Chavez et al (hereinafter Chavez) and US 20190347431 to Nair (hereinafter Nair).
As per claim 1, Chavez teaches:
A computer-implemented method, the method comprising: 
receiving, by one or more processors, one or more policy decisions from a primary user (Chavez: [0093] The primary permissions field 332 may be used to store information related to device use permissions created by the primary user and/or that are to be imposed on the primary user. In some embodiments, the primary permissions field 332 may be used to store permissions defined by a primary user for application to a borrowing user); 
monitoring, by one or more processors, activity associated with one or more applications by a secondary user on the computing device (Chavez: [0068]: In some embodiments, the second borrowing user 120c may not be able to access certain types of content (e.g., particular content servers 116 or web addresses) using a browser of the user device 104 even though the second borrowing user 120c has the ability to access the browser of the user device 104 (monitoring second borrowing user’s activity associated with the browser application). [0079]: The activity monitoring instructions 240 may also receive usage information associated with an application 232 or O/S 224 (e.g., particular commands received at the application 232 or O/S 224 or usage statistics associated with operation of a particular application 232 or O/S 224). As a non-limiting example, the activity monitoring instructions 240 may be configured to determine whether a particular user is inputting data (e.g., typing) with a particular frequency or speed, determine whether a particular user is actively using particular applications, receive biometric information from the user, request the user to input an access code or password, determine that certain functions are being performed within an application, determine that certain features (e.g., text features, calling features, social media features, etc.) are being utilized by an application, and so on. [0112]: The method 700 begins by detecting user activity on the device (step 704) and then monitoring the user behavior (step 708). Also, [0106], [0122]); 
detecting, by one or more processors, the activity being unauthorized activity by the secondary user on the computing device (Chavez: [0081]: In some embodiments, such a notification may also be sent to an application host to terminate an application connection and ensure an application is no longer accessible since the binding is broken, such as the case when a borrowing user may be accessing the primary user's mobile banking application on the device (detecting unauthorized activity). [0122] The method 900 will then continue with the compliance instructions 264 determining whether the current behavior of the borrowing user is within alignment of the policies defined for the borrowing user (step 920). If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device); and 
in response to detecting the unauthorized activity by the secondary user on the computing device, activating, by one or more processors, the protected mode on the computing device (Chavez: [0081]: In some embodiments, such a notification may also be sent to an application host to terminate an application connection and ensure an application is no longer accessible since the binding is broken, such as the case when a borrowing user may be accessing the primary user's mobile banking application on the device. [0107] When a binding is broken, such as, in the scenario when no borrowing user is enrolled with the device, and as soon as an unenrolled borrowing user gets possession of the device, the pairing/binding between the primary user and device is broken. In this case, the method 500 may further include disabling one or more features or functions of the device 104 (step 540). For instance, the device 104 may be turned off or locked, thereby restricting the borrowing user from using any functions or features of the device 104. In other embodiments, the borrowing user permissions 244 may be referenced to determine if some features or functions of the device 104 are still allowed to remain active whereas other features or functions of the device 104 are disabled or hidden from view of the borrowing user. [0122]: If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device).
Chavez does not teach: determining, by one or more processors, whether the primary user is equal to or greater than a predetermined distance from a computing device; activating, by one or more processors, a protected mode on the computing device; in the protected mode, populating, by one or more processors, the computing device with a passcode screen in response to the primary user being equal to or greater than the predetermined distance from the computing device. However, Nair teaches:
determining, by one or more processors, whether the primary user is equal to or greater than a predetermined distance from a computing device (Nair:[0046]. [0058]: Communication device 110 may detect a distance that owner 102 is from communication device 110, for example, using RSSI, triangulation, or other distance detection process through short range wireless communications or distance tracking. [0066]: Additionally, a user distance configuration 2314 has a slider 2312 that sets a maximum distance between the user and the user device at less than 20 meters. Interface 2302 of control panel 2300 may further allow for device stolen alarm settings 2316 to be established, which may be executed when a stolen device condition is satisfied, such as if the device exceeds the 20 meter limit for user distance configuration 2314); 
activating, by one or more processors, a protected mode on the computing device (Nair: [0058]: Based on the distance, communication device 110 may determine whether any limitations should be implemented on communication device 110 to secure communication device 110 from unauthorized use or misappropriation of data. [0064] An event 2100 may occur, which may cause a limitation to be imposed on the communication device displaying application interface A 2000 and application interface B 2200. For example, the event may cause a setting's requirements for the limitation to be met or exceeded. Application interface B 2200 may therefore be restricted from access to data or limitations based on the limitation imposed on the communication device. For example, in application interface B 2200, digital wallet A 2202 may be restricted or altered from digital wallet A 2002, for example, by restricting payment process B 2204 from the processes accessible to payment process B 2004 in application interface A 2000. Application interface B 2200 includes a restricted limitation 2206 for payment process B 2204); 
in the protected mode, populating, by one or more processors, the computing device with a passcode screen in response to the primary user being equal to or greater than the predetermined distance from the computing device (Nair: Fig. 2B, [0058]: Based on the distance, communication device 110 may determine whether any limitations should be implemented on communication device 110 to secure communication device 110 from unauthorized use or misappropriation of data. [0064]: Application interface B 2200 includes a restricted limitation 2206 for payment process B 2204. Moreover, an authentication process 2208 may allow entry of authentication credentials that may include an unlock process 2210 for restricted limitation 2206 to remove restricted limitation 2206. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Nair in the invention of Chavez to include the above limitations. The motivation to do so would be to limit device functionality based on device vulnerabilities and risk and more specifically to processing device data and/or location data to limit application processes, data availability, and/or application usage (Nair: [0001]).

As per claim 8, Chavez teaches:
A computer program, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: 
program instructions to receive one or more policy decisions from a primary user (Chavez: [0093] The primary permissions field 332 may be used to store information related to device use permissions created by the primary user and/or that are to be imposed on the primary user. In some embodiments, the primary permissions field 332 may be used to store permissions defined by a primary user for application to a borrowing user); 
program instructions to monitor activity associated with one or more applications by a secondary user on the computing device (Chavez: [0068]: In some embodiments, the second borrowing user 120c may not be able to access certain types of content (e.g., particular content servers 116 or web addresses) using a browser of the user device 104 even though the second borrowing user 120c has the ability to access the browser of the user device 104 (monitoring second borrowing user’s activity associated with the browser application). [0079]: The activity monitoring instructions 240 may also receive usage information associated with an application 232 or O/S 224 (e.g., particular commands received at the application 232 or O/S 224 or usage statistics associated with operation of a particular application 232 or O/S 224). As a non-limiting example, the activity monitoring instructions 240 may be configured to determine whether a particular user is inputting data (e.g., typing) with a particular frequency or speed, determine whether a particular user is actively using particular applications, receive biometric information from the user, request the user to input an access code or password, determine that certain functions are being performed within an application, determine that certain features (e.g., text features, calling features, social media features, etc.) are being utilized by an application, and so on. [0112]: The method 700 begins by detecting user activity on the device (step 704) and then monitoring the user behavior (step 708). Also, [0106], [0122]); 
program instructions to detect the activity being unauthorized activity by the secondary user on the computing device (Chavez: [0081]: In some embodiments, such a notification may also be sent to an application host to terminate an application connection and ensure an application is no longer accessible since the binding is broken, such as the case when a borrowing user may be accessing the primary user's mobile banking application on the device (detecting unauthorized activity). [0122] The method 900 will then continue with the compliance instructions 264 determining whether the current behavior of the borrowing user is within alignment of the policies defined for the borrowing user (step 920). If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device); and 
in response to detecting the unauthorized activity by the secondary user on the computing device, program instructions to activate the protected mode on the computing device (Chavez: [0081]: In some embodiments, such a notification may also be sent to an application host to terminate an application connection and ensure an application is no longer accessible since the binding is broken, such as the case when a borrowing user may be accessing the primary user's mobile banking application on the device. [0107] When a binding is broken, such as, in the scenario when no borrowing user is enrolled with the device, and as soon as an unenrolled borrowing user gets possession of the device, the pairing/binding between the primary user and device is broken. In this case, the method 500 may further include disabling one or more features or functions of the device 104 (step 540). For instance, the device 104 may be turned off or locked, thereby restricting the borrowing user from using any functions or features of the device 104. In other embodiments, the borrowing user permissions 244 may be referenced to determine if some features or functions of the device 104 are still allowed to remain active whereas other features or functions of the device 104 are disabled or hidden from view of the borrowing user. [0122]: If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device), 6302-40038--4--Appl. No.: 16/735,817P201904602US01
wherein the unauthorized activity comprises navigating away from application software on another screen of the computing device (Chavez: [0106]: In one embodiment, such input to grant permission to allow borrowing user to utilize the device, may be time bound or event bound, that is, the primary user allows the borrowing user to utilize the device for a limited amount of time or until a preconfigured event occurs such as the borrowing user trying to access an application the borrowing user is not supposed to do (navigating away from allowed application software)).
Chavez does not teach: program instructions to determine whether the primary user is equal to or greater than a predetermined distance from a computing device; program instructions to activate a protected mode on the computing device; in the protected mode, program instructions to populate the computing device with a passcode screen in response to the primary user being equal to or greater than the predetermined distance from the computing device. However, Nair teaches:
program instructions to determine whether the primary user is equal to or greater than a predetermined distance from a computing device (Nair:[0046]. [0058]: Communication device 110 may detect a distance that owner 102 is from communication device 110, for example, using RSSI, triangulation, or other distance detection process through short range wireless communications or distance tracking. [0066]: Additionally, a user distance configuration 2314 has a slider 2312 that sets a maximum distance between the user and the user device at less than 20 meters. Interface 2302 of control panel 2300 may further allow for device stolen alarm settings 2316 to be established, which may be executed when a stolen device condition is satisfied, such as if the device exceeds the 20 meter limit for user distance configuration 2314); 
program instructions to activate a protected mode on the computing device (Nair: [0058]: Based on the distance, communication device 110 may determine whether any limitations should be implemented on communication device 110 to secure communication device 110 from unauthorized use or misappropriation of data. [0064] An event 2100 may occur, which may cause a limitation to be imposed on the communication device displaying application interface A 2000 and application interface B 2200. For example, the event may cause a setting's requirements for the limitation to be met or exceeded. Application interface B 2200 may therefore be restricted from access to data or limitations based on the limitation imposed on the communication device. For example, in application interface B 2200, digital wallet A 2202 may be restricted or altered from digital wallet A 2002, for example, by restricting payment process B 2204 from the processes accessible to payment process B 2004 in application interface A 2000. Application interface B 2200 includes a restricted limitation 2206 for payment process B 2204); 
in the protected mode, program instructions to populate the computing device with a passcode screen in response to the primary user being equal to or greater than the predetermined distance from the computing device (Nair: Fig. 2B, [0058]: Based on the distance, communication device 110 may determine whether any limitations should be implemented on communication device 110 to secure communication device 110 from unauthorized use or misappropriation of data. [0064]: Application interface B 2200 includes a restricted limitation 2206 for payment process B 2204. Moreover, an authentication process 2208 may allow entry of authentication credentials that may include an unlock process 2210 for restricted limitation 2206 to remove restricted limitation 2206. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Nair in the invention of Chavez to include the above limitations. The motivation to do so would be to limit device functionality based on device vulnerabilities and risk and more specifically to processing device data and/or location data to limit application processes, data availability, and/or application usage (Nair: [0001]).

As per claim 15, Chavez teaches:
A computer system, the computer system comprising: one or more computer processors; one or more computer readable storage medium; and program instructions stored on the computer readable storage medium for execution by at least on of the one or more processors, the program instructions comprising: 
6302-40038--6--Appl. No.: 16/735,817P201904602US01program instructions to receive one or more policy decisions from a primary user (Chavez: [0093] The primary permissions field 332 may be used to store information related to device use permissions created by the primary user and/or that are to be imposed on the primary user. In some embodiments, the primary permissions field 332 may be used to store permissions defined by a primary user for application to a borrowing user); 
program instructions to monitor activity associated with one or more applications by a secondary user on the computing device (Chavez: [0068]: In some embodiments, the second borrowing user 120c may not be able to access certain types of content (e.g., particular content servers 116 or web addresses) using a browser of the user device 104 even though the second borrowing user 120c has the ability to access the browser of the user device 104 (monitoring second borrowing user’s activity associated with the browser application). [0079]: The activity monitoring instructions 240 may also receive usage information associated with an application 232 or O/S 224 (e.g., particular commands received at the application 232 or O/S 224 or usage statistics associated with operation of a particular application 232 or O/S 224). As a non-limiting example, the activity monitoring instructions 240 may be configured to determine whether a particular user is inputting data (e.g., typing) with a particular frequency or speed, determine whether a particular user is actively using particular applications, receive biometric information from the user, request the user to input an access code or password, determine that certain functions are being performed within an application, determine that certain features (e.g., text features, calling features, social media features, etc.) are being utilized by an application, and so on. [0112]: The method 700 begins by detecting user activity on the device (step 704) and then monitoring the user behavior (step 708). Also, [0106], [0122]); 
program instructions to detect the activity being unauthorized activity by the secondary user on the computing device (Chavez: [0081]: In some embodiments, such a notification may also be sent to an application host to terminate an application connection and ensure an application is no longer accessible since the binding is broken, such as the case when a borrowing user may be accessing the primary user's mobile banking application on the device (detecting unauthorized activity). [0122] The method 900 will then continue with the compliance instructions 264 determining whether the current behavior of the borrowing user is within alignment of the policies defined for the borrowing user (step 920). If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device); and 
in response to detecting the unauthorized activity by the secondary user on the computing device, program instructions to activate the protected mode on the computing device (Chavez: [0081]: In some embodiments, such a notification may also be sent to an application host to terminate an application connection and ensure an application is no longer accessible since the binding is broken, such as the case when a borrowing user may be accessing the primary user's mobile banking application on the device. [0107] When a binding is broken, such as, in the scenario when no borrowing user is enrolled with the device, and as soon as an unenrolled borrowing user gets possession of the device, the pairing/binding between the primary user and device is broken. In this case, the method 500 may further include disabling one or more features or functions of the device 104 (step 540). For instance, the device 104 may be turned off or locked, thereby restricting the borrowing user from using any functions or features of the device 104. In other embodiments, the borrowing user permissions 244 may be referenced to determine if some features or functions of the device 104 are still allowed to remain active whereas other features or functions of the device 104 are disabled or hidden from view of the borrowing user. [0122]: If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device), 
wherein the protected mode allows the second user access to predetermined application software specified by the primary user (Chavez: [0017]: the different types of policies may include a definition of types of applications that are made accessible to borrowing users (e.g., educational applications, music applications, child entertainment applications, etc.) and some applications that are not made accessible to borrowing users (e.g., primary user's social media applications, personal email and/or work email application). [0106]: In one embodiment, such input to grant permission to allow borrowing user to utilize the device, may be time bound or event bound, that is, the primary user allows the borrowing user to utilize the device for a limited amount of time or until a preconfigured event occurs such as the borrowing user trying to access an application the borrowing user is not supposed to do. [0081]: The primary user 120a may also use the notification instructions 252 to specify when a notification is generated and transmitted indicating that an unknown borrowing user is utilizing the device 104, 108 as compared to a known and enrolled borrowing user. In some embodiments, such a notification may also be sent to an application host to terminate an application connection and ensure an application is no longer accessible since the binding is broken, such as the case when a borrowing user may be accessing the primary user's mobile banking application on the device. [0122] The method 900 will then continue with the compliance instructions 264 determining whether the current behavior of the borrowing user is within alignment of the policies defined for the borrowing user (step 920). If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device, i.e., the borrowing user is allowed to access certain applications based on primary user’s policies)).
Chavez does not teach: program instructions to determine whether the primary user is equal to or greater than a predetermined distance from a computing device; program instructions to activate a protected mode on the computing device; in the protected mode, populate the computing device with a passcode screen in response to the primary user being equal to or greater than the predetermined distance from the computing device. However, Nair teaches:
program instructions to determine whether the primary user is equal to or greater than a predetermined distance from a computing device (Nair:[0046]. [0058]: Communication device 110 may detect a distance that owner 102 is from communication device 110, for example, using RSSI, triangulation, or other distance detection process through short range wireless communications or distance tracking. [0066]: Additionally, a user distance configuration 2314 has a slider 2312 that sets a maximum distance between the user and the user device at less than 20 meters. Interface 2302 of control panel 2300 may further allow for device stolen alarm settings 2316 to be established, which may be executed when a stolen device condition is satisfied, such as if the device exceeds the 20 meter limit for user distance configuration 2314); 
program instructions to activate a protected mode on the computing device (Nair: [0058]: Based on the distance, communication device 110 may determine whether any limitations should be implemented on communication device 110 to secure communication device 110 from unauthorized use or misappropriation of data. [0064] An event 2100 may occur, which may cause a limitation to be imposed on the communication device displaying application interface A 2000 and application interface B 2200. For example, the event may cause a setting's requirements for the limitation to be met or exceeded. Application interface B 2200 may therefore be restricted from access to data or limitations based on the limitation imposed on the communication device. For example, in application interface B 2200, digital wallet A 2202 may be restricted or altered from digital wallet A 2002, for example, by restricting payment process B 2204 from the processes accessible to payment process B 2004 in application interface A 2000. Application interface B 2200 includes a restricted limitation 2206 for payment process B 2204); 
in the protected mode, populate the computing device with a passcode screen in response to the primary user being equal to or greater than the predetermined distance from the computing device (Nair: Fig. 2B, [0058]: Based on the distance, communication device 110 may determine whether any limitations should be implemented on communication device 110 to secure communication device 110 from unauthorized use or misappropriation of data. [0064]: Application interface B 2200 includes a restricted limitation 2206 for payment process B 2204. Moreover, an authentication process 2208 may allow entry of authentication credentials that may include an unlock process 2210 for restricted limitation 2206 to remove restricted limitation 2206. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Nair in the invention of Chavez to include the above limitations. The motivation to do so would be to limit device functionality based on device vulnerabilities and risk and more specifically to processing device data and/or location data to limit application processes, data availability, and/or application usage (Nair: [0001]).

As per claims 2 and 9, Chavez in view of Nair teaches:
The computer-implemented method of claim 1, the method further comprising: 
receiving, by the one or more processors, the one or more policy decisions from the primary user (Chavez: [0093] The primary permissions field 332 may be used to store information related to device use permissions created by the primary user and/or that are to be imposed on the primary user. In some embodiments, the primary permissions field 332 may be used to store permissions defined by a primary user for application to a borrowing user); 
analyzing, by the one or more processors, the one or more policy decisions from the primary user (Chavez: [0021]: The policy compliance instructions may be configured to load all of the policies configured by the primary user and possibly other policies provided by a borrowing user. When a user first attempts to access a new website, game, or application, the policy compliance instructions may further check if any of the configured policies allow/disallow such an action and take appropriate recourse (e.g., block the access or redirect the user to another website/application), thereby preventing the borrowing user from violating the policies); and 
storing, by the one or more processors, (i) the one or more policy decisions (Chavez: [0093] The primary permissions field 332 may be used to store information related to device use permissions created by the primary user and/or that are to be imposed on the primary user. In some embodiments, the primary permissions field 332 may be used to store permissions defined by a primary user for application to a borrowing user) and (ii) one or more identified data requests on a database (Chavez: [0021]: When a user first attempts to access a new website, game, or application, the policy compliance instructions may further check if any of the configured policies allow/disallow such an action and take appropriate recourse. [0024]: In some embodiments, the activity monitoring instructions may be configured to record inappropriate activity of the borrowing user in its local database).

As per claims 3, 10 and 16, Chavez in view of Nair teaches:
The computer-implemented method of claim 1, the method further comprising: 
receiving, by the one or more processors, one or more data request from the primary user (Chavez: [0075]: A user may be considered to be utilizing the device 104, 108 when the O/S 224 is operational/functional and/or when one or more applications 232 are being actively executed by the processor 204 and/or when the user is interacting with the device through user interface 220 either by physical touch or voice commands. Active execution of an O/S 224 and/or application 232 may result in certain types of data being rendered via the user interface 220 and/or transmitted via the communications interface 212. [0077]: Reference to the user permissions 236 may be done at each instance of the primary user 120a inputting an instruction to the device 104, 108 or at least instance of the primary user 120a attempting to access a new application or function of the device 104, 108); 
analyzing, by the one or more processors, the one or more data requests from the primary user (Chavez: [0077]: The device functionality may be controlled with the O/S 224 referencing whether or not a primary user 120a is currently bound to the device 104, 108 and then referencing the associated primary user permissions 236 for the primary user 120a. Reference to the user permissions 236 may be done at each instance of the primary user 120a inputting an instruction to the device 104, 108 or at least instance of the primary user 120a attempting to access a new application or function of the device 104, 108); and 
determining, by the one or more processors, that the one or more data requests match the one or more policy decisions stored on a database (Chavez: [0077]: In some embodiments, the primary user permissions 236 correspond to a set of rules, policies or parameters that are applied to utilization of the device 104, 108 when a binding exists between the primary user 120a and the device 104 (e.g., as shown in FIG. 1B). In some embodiments, the primary user 120a may be enabled to fully access all functions, applications, and hardware of the device 104, 108. [0110]: the primary user is allowed to access functionality and features of the device 104 based on the primary user permissions 236 (step 620)).

As per claims 4, 11 and 17, Chavez in view of Nair teaches:
The computer-implemented method of claim 3, the method further comprising: 
in response to determining that the one or more data requests match the one or more policy decisions stored on the database, identifying, by the one or more processors, a threshold level of security based on (i) the one or more data requests and (ii) the one or more policy decisions (Chavez: [0077]: In some embodiments, the primary user permissions 236 correspond to a set of rules, policies or parameters that are applied to utilization of the device 104, 108 when a binding exists between the primary user 120a and the device 104 (e.g., as shown in FIG. 1B). In some embodiments, the primary user 120a may be enabled to fully access all functions, applications, and hardware of the device 104, 108. [0110]: the primary user is allowed to access functionality and features of the device 104 based on the primary user permissions 236 (step 620). [0104]: the policy compliance instructions 264 may start monitoring the user behavior to determine if such behavior is compliant with the policies for the borrowing user and if the borrowing user violates any such policy, whether or not the primary user is to be notified of the violation. [0017]: the different types of policies may include a definition of types of applications that are made accessible to borrowing users (e.g., educational applications, music applications, child entertainment applications, etc.) and some applications that are not made accessible to borrowing users (e.g., primary user's social media applications, personal email and/or work email application) (protected mode)); 
determining, by the one or more processors, to activate protected mode on a computing device (Chavez: [0019]: if the system determines that the user has changed from the primary user to a borrowing user, then the pairing/binding between the primary user and communication device may be broken and permissions associated with the borrowing user rather than the primary user may be referenced for functionality of the communication device); and 
generating, by the one or more processors, one or more policy responses associated with the one or more data requests that match the one or more policy decisions stored on the database, and includes, but is not limited to, a command to activate protected mode associated with threshold level of security (Chavez: [0019]: if the system determines that the user has changed from the primary user to a borrowing user, then the pairing/binding between the primary user and communication device may be broken and permissions associated with the borrowing user rather than the primary user may be referenced for functionality of the communication device (activating protected mode). [0021]: When a user first attempts to access a new website, game, or application, the policy compliance instructions may further check if any of the configured policies allow/disallow such an action and take appropriate recourse (e.g., block the access or redirect the user to another website/application), thereby preventing the borrowing user from violating the policies. [0122] The method 900 will then continue with the compliance instructions 264 determining whether the current behavior of the borrowing user is within alignment of the policies defined for the borrowing user (step 920). If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device, and/or notify the primary user of the violations (step 928)).

As per claims 5, 12 and 18, Chavez in view of Nair teaches:
The computer-implemented method of claim 4, the method further comprising: 
communicating, by the one or more processors, the one or more policy responses; activating, by the one or more processors, protected mode on the computing device associated with a threshold level of security (Chavez: [0017]: the different types of policies may include a definition of types of applications that are made accessible to borrowing users (e.g., educational applications, music applications, child entertainment applications, etc.) and some applications that are not made accessible to borrowing users (e.g., primary user's social media applications, personal email and/or work email application) (protected mode). [0019]: if the system determines that the user has changed from the primary user to a borrowing user, then the pairing/binding between the primary user and communication device may be broken and permissions associated with the borrowing user rather than the primary user may be referenced for functionality of the communication device (activating protected mode)); 
monitoring, by the one or more processors, user activity on the computing device (Chavez: [0021]: When a user first attempts to access a new website, game, or application, the policy compliance instructions may further check if any of the configured policies allow/disallow such an action and take appropriate recourse (e.g., block the access or redirect the user to another website/application), thereby preventing the borrowing user from violating the policies); 
identifying, by the one or more processors, unauthorized user activity on the computing device; and executing, by the one or more processors, a lock screen function on the computing device in response to identifying the unauthorized user activity (Chavez: [0122] The method 900 will then continue with the compliance instructions 264 determining whether the current behavior of the borrowing user is within alignment of the policies defined for the borrowing user (step 920). If the current behavior (e.g., use behaviors of the borrowing user) violate the compliance instructions 264, then the method will optionally lock the device, limit functionality of the device, and/or notify the primary user of the violations (step 928)).

As per claims 6, 13 and 19, Chavez in view of Nair teaches: 
The computer-implemented method of claim 5, the method further comprising: 
populating, by the one or more processors, the computing device with a login prompt (Nair: Fig. 2B: Enter Authentication 2208); 
receiving, by the one or more processors, one or more login attempts; analyzing, by the one or more processors, the one or more login attempts; authorizing, by the one or more processors, a user associated with a correct login attempt; and deactivating, by the one or more processors, the protected mode in response to authorizing a user associated with a correct login attempt (Nair: [0064]: Moreover, an authentication process 2208 may allow entry of authentication credentials that may include an unlock process 2210 for restricted limitation 2206 to remove restricted limitation 2206. [0025]: the user device may then allow access to the data/processes previously restricted, and may remove any such limitations, such as through user authentication by biometrics or passcode. [0036]: Moreover, digital wallet application 120 may also remove the limits once the data is no longer detected, a user authenticates themselves and requests removal of the limitation. Analyzing a user’s credentials (biometrics, passcode) and authorizing the user based on the correct login attempt was well known to one of ordinary skill in the art before the effective filing date of the claimed invention).
The examiner provides the same rationale to combine prior arts Chavez and Nair as in claims 1, 8 and 15 above

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez in view of Nair as applied to claims 6, 13 and 19 above, and further in view of prior art of record US 20120215907 to Chung (hereinafter Chung).
As per claims 7, 14 and 20, Chavez in view of Nair does not teach: generating, by the one or more processors, a protection report that includes, but is not limited to, (i) the one or more login attempts to authorize a user and (ii) a time and date in which a user was authorized. However, Chung teaches:
the method further comprising: generating, by the one or more processors, a protection report that includes, but is not limited to, (i) the one or more login attempts to authorize a user and (ii) a time and date in which a user was authorized (Chung: [0002]: [0002] Computer and computer systems, such as servers, personal computers, web servers, mainframe computers, workstations and the like, and the software applications running on such systems typically generate log messages of the activity performed by them. For instance, the log messages may include information regarding log-in attempts, user identity, user log-in information, date and time, data accessed, data requested, applications accessed, etc. The log messages are logged (maintained and stored) in a log file which generally includes numerous log messages from the computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Chung in the invention of Chavez in view of Nair to include the above limitations. The motivation to do so would be to use the log messages for security purposes, such as identifying and preventing potential security attacks, unauthorized intrusions and security breaches. For example, a brute force attack attempting to log-in using trial and error usernames and/or passwords may be identified and blocked by managing the log messages from the targeted computer system (Chung: [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20130324081 to Gargi et al: Examples of embodiments provide systems and methods for varying the functions of an electronic device according to a physical relationship (e.g. the distance) between the electronic device and the primary user (e.g., owner) of the electronic device. The device may measure the distance using a wireless signal from a secondary device carried by or associated with the primary user. In some embodiments, the electronic device may change its functions based on its environment, in combination with the distance between the electronic device and the primary user. Environmental factors may include the device's location, the device's velocity, and the date and time of day.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438